NOT FOR PUBLICATION                           FILED
                                                                          APR 19 2022
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL M. LUCORE,                                 No. 20-56056

                Plaintiff-Appellant,            D.C. No. 3:18-cv-02382-L-MDD

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, N.A., as Trustee
for the Certificate Holders of the Lmt 2006-9
Trust; et al.,

                Defendants-Appellees,

and

BANK OF AMERICA, N.A.,

                Defendant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   M. James Lorenz, District Judge, Presiding

                             Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Paul M. Lucore appeals from the district court’s order denying his second

motion for reconsideration. We have jurisdiction under 28 U.S.C. § 1291. We

affirm.

      In his opening brief, Lucore fails to challenge the district court’s order

denying his second motion for reconsideration, and he has therefore waived any

such challenge. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n

appeal, arguments not raised by a party in its opening brief are deemed waived.”);

see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant . . . .”).

      We do not consider Lucore’s contentions regarding the merits of the district

court’s order dismissing his action or the district court’s order denying his first

motion for reconsideration, because Lucore filed the notice of appeal on October 9,

2020, more than 30 days after the entry of the district court’s order denying his

first motion for reconsideration. See Fed. R. App. P. 4(a)(1)(A) (notice of appeal

must be filed within 30 days of judgment); Stephanie-Cardona LLC v. Smith’s

Food & Drug Ctrs., Inc., 476 F.3d 701, 703 (9th Cir. 2007) (“A timely notice of

appeal is a non-waivable jurisdictional requirement.”); Swimmer v. IRS, 811 F.2d

1343, 1344-45 (9th Cir. 1987), abrogated on other grounds by Briones v. Riviera

Hotel & Casino, 116 F.3d 379 (9th Cir. 1997) (filing of the second motion for




                                           2                                    20-56056
reconsideration does not toll the time to appeal the underlying judgment).

      AFFIRMED.




                                         3                                   20-56056